Citation Nr: 1214627	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an (increased) compensable rating for post-traumatic arthritis of the left fourth finger prior to October 18, 2010, and from December 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel
INTRODUCTION

The Veteran had active military service from September 1975 to October 1981.  He also served in the Army Reserves with various periods of unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) through October 2008.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO denied, inter alia, an increased rating for the Veteran's service-connected left fourth finger disability.  In February 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2010.  

In a September 2011 rating decision, the RO granted a temporary 100 percent rating for a period of convalescence following finger surgery, from October 18, 2010, to November 31, 2010 (see 38 C.F.R. § 4.30 (2011)), and thereafter continued a 0 percent (noncompensable) rating for the left fourth finger disability from December 1, 2010.  As higher ratings are assignable for periods before and after the date of the assignment of the temporary total rating, and because the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing the matter as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO, and in January 2012, he testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

For the reasons discussed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

As an initial matter, the Board observes that, in March 2011, the RO associated additional medical evidence with the record - specifically, VA outpatient treatment records dated from June 2010 through March 2011.  These records, which contain findings pertinent to the matter on appeal, were associated with the record after the issuance of the April 2010 SOC but before certification of this appeal and transfer of the record to the Board in January 2012.  Under these circumstances, the Board must remand this matter to the RO for consideration of the claim in light of the additional treatment records, in the first instance, and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 19.37 (2011).

The Board also finds that additional development, prior to reconsideration of this claim, and issuance of the above-referenced SSOC, is warranted.  

In the context of a higher rating claim, VA has a duty to provide a veteran with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2011).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  

Here, the record reflects that the Veteran most recently underwent a VA examination in October 2009 in conjunction with his claim for a higher rating for post-traumatic arthritis of the left fourth finger.  Pertinent to this remand, the October 2009 examination report indicates a lack of complaint of pain, treatment, or reduced range of motion of the finger joint.  In April 2010, the Veteran testified that he experiences a baseline level of pain in his finger and that he is unable to touch his finger to his palm without physical manipulation.  In January 2012, he testified that he had undergone knuckle replacement surgery and that he was still unable to grip with his left hand due to reduced mobility in his left fourth finger.  VA treatment records of record confirm that the Veteran underwent surgery in October 2010.  

On this record, the Board finds that new VA examination is needed to ensure that the record reflects the current severity of the disability under consideration - i.e., the Veteran's post-traumatic arthritis of the left fourth finger.  Hence, the RO should arrange for the Veteran to undergo an orthopedic examination by a VA physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a higher rating for his left finger disability.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.
Prior to arranging for further examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania from August 1991 through March 2008, and from June 2010 through March 2011.  Clearly, there is a period of missing records that are pertinent to the matter on appeal.  Additionally, more recent records from this facility likely exists as the Veteran testified in January 2012 that he has been receiving ongoing physical therapy since his October 2010 surgery.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Pittsburgh VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from March 2008 through June 2010, and since March 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Pittsburgh VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated from March 2008 through June 2010, and since March 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo an orthopedic examination, by a VA physician.  

The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include x-rays, if warranted) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should provide a detailed description of any signs and symptoms associated with post-traumatic arthritis of the left fourth finger.  

The physician should conduct range of motion testing of the left fourth finger (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The physician should also state whether there is evidence of a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  He/she should also indicate whether the Veteran has actual or comparable ankylosis of the left fourth finger, and if so, whether any ankylosis (or comparable ankylosis) is favorable or unfavorable.  

Considering all clinical findings and assessments, the physician should specifically indicate the extent to which the residuals of the Veteran's left fourth finger impacts the function of the left hand, to include whether such residuals actually or effectively result in loss of use of the hand.  Additionally, the physician should indicate whether such residuals result in function comparable to amputation of the left fourth finger, and if so, the level at which such amputation would be effective (i.e., with or without metacarpal resection).  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached, in a printed (typewritten) report.  

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a higher rating for post-traumatic arthritis of the left fourth finger in light of pertinent evidence (to include any evidence received since the April 2010 SOC (SSOC)) and legal authority (to include consideration of 38 C.F.R. § 3.321(b) (2011)).  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his authorized representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

